UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4284
GARRY STEPHAN, a/k/a Gorilla,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4285
GARRY STEPHAN, a/k/a Gorilla,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                       (CR-99-23, CR-99-91)
                      Submitted: March 30, 2001
                       Decided: May 10, 2001
 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL
Marvin D. Miller, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Jenifer J. Schall, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.
2                      UNITED STATES v. STEPHAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Garry Stephan appeals his conviction pursuant to his guilty plea to
conspiring to maintain a place for the use of controlled substances in
violation of 21 U.S.C. § 856 (1994), and possession of a firearm by
a convicted felon in violation of 18 U.S.C. § 922(g)(1) (1994). The
factual basis proffered by the Government at the plea hearing estab-
lished that Stephan, as the president of a motorcycle club named the
Renegades, allowed and encouraged methamphetamine use and sales
at the clubhouse of the group in Virginia Beach, Virginia. On appeal,
Stephan contends that the district court erred in declining to allow
Stephan to withdraw his guilty plea in the wake of the acquittal of
several of his co-conspirators. Stephan also challenges the district
court’s imposition of a special condition of supervised release barring
Stephan from operating a motor vehicle during the pendency of his
term of supervised release. Finding no merit to either claim of error
on appeal, we affirm Stephan’s conviction and sentence.

   Stephan possesses no absolute right to withdraw his plea of guilty.
United States v. Ewing, 957 F.2d 115, 118 (4th Cir. 1992). This Court
reviews the district court’s refusal to allow a defendant to withdraw
a guilty plea under Fed. R. Crim. P. 32 for abuse of discretion. United
States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996). In light of the
complete and thorough nature of the Fed. R. Crim. P. 11 hearing, see
United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995), and the
district court’s consideration of Stephan’s motion, we cannot con-
clude that the district court abused its discretion in declining to allow
Stephan to withdraw his plea. United States v. Moore, 931 F.2d 245,
248 (4th Cir. 1991). Similarly, we can discern no abuse of discretion
in the imposition of a special condition on Stephan’s supervised
release. See 18 U.S.C. § 3583(d) (1994); United States v. Ritter, 118
F.3d 502, 504 (6th Cir. 1997). The district court did not rely on an
erroneous conclusion of fact or law in imposing the restriction on
                      UNITED STATES v. STEPHAN                       3
operation of motor vehicles. See James v. Jacobson, 6 F.3d 233, 239
(4th Cir. 1993).

   Finding no merit to either of Stephan’s contentions on appeal, we
affirm his conviction and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED